HANSEN, Presiding Judge,
dissenting.
I dissent. The majority states that “... it is clear that the Postal Service was a party to the proceedings before the Board of Review.” However, this is a bold assumption, because the record on appeal does not contain any evidence the Postal Service was ever a party. Moreover, the record contains neither a transcript nor any other documentation of administrative proceedings. In fact, Commission’s order itself reflects the Postal Service did not appear.
Pursuant to § 2-610, Employer would be a necessary party if it were a party to the proceeding before the Board. The only specifically named necessary parties provided by statute are the Board and OESC. Whenever a party fails to name either of these, the district court is without jurisdiction to review the decision. Section 2-610 does not require the employer to be made a party, unless it was a party below.
In its objection to jurisdiction and its objection to amendment and joinder of a necessary party, OESC does not claim Employer *1324was a party to the proceedings below, nor does it attach any documentation to its motion which would show Employer had been a party. This Court, therefore, should not assume, without more, Employer had been a party before the Board. I do not find where Employer stood in such a position; the record on appeal does not supply this Court with any information concerning whether Employer was a party to the proceeding before the Board. Thus, there is no information which indicates Employer is a necessary party.
Moreover, a proponent of a motion to dismiss for failure to join a necessary party has the burden of producing evidence showing the nature of the interest possessed by the absent party and that protection of that interest will be impaired by the absence. Citizen Band Potawatomi Indian Tribe of Oklahoma v. Collier, 17 F.3d 1292 (10th Cir.1994).
For the above stated reasons, it is my opinion Commission did not meet its burden on the record before us. The trial court erred in ruling it lacked jurisdiction. I believe the trial court’s decision should be REVERSED.